Opinion issued January 24, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-11-01017-CR
                           ———————————
                        RONALD REVIS, III, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Case No. 1007798



                         MEMORANDUM OPINION

      After a jury found appellant, Ronald Revis, III, guilty of capital murder, the

trial court assessed punishment at life imprisonment.1 In two issues, appellant


1
      See TEX. PENAL CODE ANN. § 19.03(a)(2) (Vernon 2011).
argues (1) there was insufficient non-accomplice evidence to corroborate the

accomplices’ testimony that appellant had committed the offense, (2) even with the

accomplices’ testimony, the evidence is insufficient to support his conviction, and

(3) the evidence is insufficient to support his conviction under the law of parties.

      We affirm.

                                    Background

      Some time around November 18, 2004, appellant and four other men

decided to rob a house. Appellant supplied at least three of the guns used. Eric

Wilson identified the residence they would rob, a trailer home in Barrett Station,

Harris County, Texas. When they arrived at the residence not long before 3:00 in

the morning of November 18, the guns were handed out. Joseph Hope had a

shotgun.    Terrance Jones, Jr. had a .38 revolver.      Paul Simpson had another

revolver.   Appellant had a .380 semi-automatic pistol.        Everyone but Wilson

approached the residence. Hope shot the lock on the front door, and the four men

entered.

      They encountered Kenneth Williams, who had been asleep on the couch.

After they had taken his money and cigarettes, one of the robbers hit Williams with

a gun, and Williams ran from the living room to the master bedroom. Williams

grabbed the telephone, hid under the bed, and called 9-1-1.              Eric Arline,

complainant, came out of the bedroom into the living room. The robbers began


                                          2
insisting that Arline give them money and drugs. Arline denied having either.

Appellant and at least one other robber shot Arline. Arline’s wife, Kinisha, came

out of the bedroom. Hope told her to get the keys to Arline’s two cars, which she

did. She then ran to her daughter, who was crying, and covered her with her body.

During the robbery, Arline’s wife recognized two of the robbers as customers from

a store she had worked at previously. She also saw appellant’s face when he was

talking to her and his bandana slipped down. She identified appellant at trial as

that person.

      Appellant got into one of Arline’s cars, a white Buick Park Avenue. Jones

got into the other car and then drove it into a ditch. Jones got out of that car and

into the Buick with appellant.     Hope and Simpson got into Hope’s car, and

everyone left.

      The police arrived, and Arline was subsequently taken to the hospital where

he died from his gunshot wounds. Police dispatchers put out a notice for the stolen

Buick. Corporal J. Talber with the Harris County Constable’s Office, Precinct 3

was working an off-duty security job for a Walgreens in east Houston when he

heard about the stolen Buick. Around 3:00 in the morning, he saw a white Buick

Park Avenue pass. He drove a slightly different route towards an apartment

complex, and again saw the Buick pass him. He followed the Buick into an

apartment complex. The Buick parked, and Corporal Talber stopped behind it.

                                         3
Appellant got out of the driver’s seat and was startled when he saw Corporal

Talber. Corporal Talber pulled out his gun and ordered appellant to get on the

ground. Appellant tried to run, but instead hit the car door. Jones also began to

run. After a momentary chase around a nearby car, Jones fell, and Corporal Talber

detained him. Appellant ran past them and disappeared. Some time later in the

morning, he was arrested at his residence.

      At trial, Jones and Hope testified. Both testified that appellant had been

involved in the robbery, supplied at least some of the weapons, and was one of the

people to shoot Arline. Arline’s wife testified that she saw appellant’s face when

he talked to her during the robbery and his bandana fell down from his face.

      Appellant also testified. He testified that he went over to the residence with

the other men, but testified that he thought they were going to do a drug deal and

the weapons were only for protection. He admitted to supplying at least some of

the guns. He claimed that, instead of being involved in the robbery and shooting,

he had remained in the car for most of the time and stood on the porch watching

the events for the remainder. He admitted to taking the Buick.

                           Sufficiency of the Evidence

      In his first issue, appellant argues that there was insufficient non-accomplice

evidence to corroborate the accomplices’ testimony that appellant had committed




                                         4
the offense and that, even with the accomplices’ testimony, the evidence is

insufficient to support his conviction.

A.    Standard of Review

      This Court reviews sufficiency-of-the-evidence challenges applying the

same standard of review, regardless of whether an appellant presents the challenge

as a legal or a factual sufficiency challenge. See Ervin v. State, 331 S.W.3d 49,

53–54 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (construing majority

holding of Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010)).           This

standard of review is the standard enunciated in Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 2789 (1979). See id. at 54. Pursuant to this standard,

evidence is insufficient to support a conviction if, considering all the record

evidence in the light most favorable to the verdict, no rational fact finder could

have found that each essential element of the charged offense was proven beyond a

reasonable doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; In re Winship,

397 U.S. 358, 361, 90 S. Ct. 1068, 1071 (1970); Laster v. State, 275 S.W.3d 512,

517 (Tex. Crim. App. 2009); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

App. 2007). We can hold evidence to be insufficient under the Jackson standard in

two circumstances: (1) the record contains no evidence, or merely a “modicum” of

evidence, probative of an element of the offense, or (2) the evidence conclusively

establishes a reasonable doubt. See Jackson, 443 U.S. at 314, 318 & n.11, 320, 99
5
S. Ct. at 2786, 2789 & n.11; see also Laster, 275 S.W.3d at 518; Williams, 235
S.W.3d at 750.

      The sufficiency-of-the-evidence standard gives full play to the responsibility

of the fact finder to resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443
U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). An appellate court presumes that the fact finder resolved any conflicts

in the evidence in favor of the verdict and defers to that resolution, provided that

the resolution is rational. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793. In

viewing the record, direct and circumstantial evidence are treated equally;

circumstantial evidence is as probative as direct evidence in establishing the guilt

of an actor, and circumstantial evidence alone can be sufficient to establish guilt.

Clayton, 235 S.W.3d at 778.          Finally, the “cumulative force” of all the

circumstantial evidence can be sufficient for a jury to find the accused guilty

beyond a reasonable doubt. See Powell v. State, 194 S.W.3d 503, 507 (Tex. Crim.

App. 2006).

B.    Analysis

      In the first part of his first issue, appellant argues that there was insufficient

non-accomplice evidence to corroborate the accomplices’ testimony.                  “A

conviction cannot be had upon the testimony of an accomplice unless corroborated


                                           6
by other evidence tending to connect the defendant with the offense committed;

and the corroboration is not sufficient if it merely shows the commission of the

offense.” TEX. CODE CRIM. PROC. ANN. art. 38.14 (Vernon 2005).

      “The test for sufficient corroboration is to eliminate from consideration the

accomplice testimony and then examine the other inculpatory evidence to ascertain

whether the remaining evidence tends to connect the defendant with the offense.”

McDuff v. State, 939 S.W.2d 607, 612 (Tex. Crim. App. 1997). In conducting this

sufficiency analysis, we disregard all accomplice evidence and determine whether

the other inculpatory facts and circumstances in evidence tend to connect appellant

to the offense. Munoz v. State, 853 S.W.2d 558, 559 (Tex. Crim. App. 1993). The

corroborating evidence under 38.14 need not be sufficient, standing alone, to prove

beyond a reasonable doubt that the appellant committed the offense. Joubert v.

State, 235 S.W.3d 729, 731 (Tex. Crim. App. 2007). “All that is required is that

there is some non-accomplice evidence tending to connect the defendant to the

offense.” Id.

      The offense at issue in this appeal is capital murder. A person commits

capital murder if he intentionally commits murder in the course of committing or

attempting to commit robbery. TEX. PENAL CODE ANN. § 19.03(a)(2) (Vernon

2011). For purposes of capital murder, murder means “intentionally or knowingly

caus[ing] the death of an individual.” Id. § 19.02(b)(1) (Vernon 2011). As it

                                        7
applies here, robbery means intentionally, knowingly, or recklessly causes bodily

injury to another in the course of committing theft and with the intent to obtain or

maintain control of the property. Id. § 29.02(a)(1) (Vernon 2011). Theft means

“unlawfully appropriat[ing] property with intent to deprive the owner of property.”

Id. § 31.03(a) (Vernon 2011).

      It is undisputed that Jones and Hope, who participated in the commission of

the offense and who testified against appellant at trial, were accomplice witnesses.

There is ample corroborating evidence, however, connecting appellant to the

offense. In particular, appellant testified that he was present at the scene of the

crime. He testified that he supplied at least some of the weapons used in the crime.

He also testified that he was the one who drove the stolen car from the scene of the

crime. Furthermore, Arline’s wife testified that she saw appellant’s face during the

commission of the offense when his bandana fell down while he was talking to her.

Arline’s wife testified that appellant had a gun in his hand, was inside the house,

and was participating in the commission of the crime.

      Appellant argues that Arline’s wife’s testimony is insufficient to corroborate

the accomplice testimony because she did not see who shot Arline. This was not

necessary, however. Rule 38.14 requires “some non-accomplice evidence tending

to connect the defendant to the crime, not to every element of the crime.” Vasquez

v. State, 56 S.W.3d 46, 48 (Tex. Crim. App. 2001).

                                         8
       Including the accomplice witness testimony, there is sufficient evidence to

establish that appellant committed capital murder. Jones and Hope testified that

appellant was one of the people demanding that Arline give them drugs and

money. When Arline insisted he did not have any, Jones and Hope testified that

appellant shot Arline. They also testified that appellant took the keys to the Buick

and left in it.

       We hold there is sufficient non-accomplice witness testimony to corroborate

the accomplice witnesses’ testimony. We further hold that there is sufficient

evidence to support appellant’s conviction for capital murder.            We overrule

appellant’s first issue.2

                                     Conclusion

       We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).


2
       Because we have held that there is sufficient evidence to support a determination
       that appellant committed capital murder, we do not need to reach appellant’s
       remaining issue of whether there was sufficient evidence to support a conviction
       under the law of parties. See TEX. R. APP. P. 47.1.
                                           9